—In a matrimonial action in which the parties were divorced by judgment dated August 27, 1992, the appeal is from an order of the Supreme Court, Suffolk County (Kitson, J.), dated January 4, 1995, which denied the application of Arnold Davis for leave to enter a money judgment against the defendant former husband in the sum of $50,000.
Ordered that the order is reversed, on the facts, without costs or disbursements, for reasons stated in Kristiansen v Kristiansen (236 AD2d 521 [decided herewith]), and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings in accordance with Kristiansen v Kristiansen (supra). Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.